DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting over claim 3 of copending Application No. 16/630436. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: claim 1 of the present application is provisionally rejected by claim 3 of the copending application because claim 1 of the present application is generic to the species claimed in the copending application, i.e., the entire scope of claim 3 of the copending application falls within the scope of claim of the present application, further, bulk density is a characteristic of these materials and one having ordinary skill in the art would understand that the same material (i.e., potash and polyhalite) would have the same characteristics alone or in combination.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is informed that claims 8 and 9 are indefinite. The claimed language of “Abrasion (-12) and (-32)”, respectively, would be confusing to one having ordinary skill in the art because “Abrasion (-12) and (-32) are not readily known and the subject matter is not described with a reasonable degree of clarity and particularity. See MPEP § 2173.02(II). Additionally, the Specification does not provide clear support as to the meaning of the terms. See MPEP § 2173.03.
Applicant is further informed that for the purpose of examination, the subject matter of claims 8 and 9 “Abrasion (-12) and (-32), between 20-30% and 8-20%, respectively, are being interpreted as the abrasion degradation percentage based upon the size of granule that can be sieved through a US Sieve Series.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20110218102A1, hereinafter referred to as “Anderson”) in view of Meakin et al. (US 20170121233A1, hereinafter referred to as “Meakin”) in further view of Ahmad B. Albadarin, Granulated polyhalite fertilizer caking propensity, Powder Technology, Vol. 308, Pg. 193-99, Feb. 15, 2017 (hereinafter referred to as “Albadarin”) as evidenced by International Potash Institute, 1st IPI Symposium on Polyhalite, Oct. 31, 2017 (hereinafter referred to as IPI) and John Fulton, Physical Properties of Granular Fertilizer and Impact on Spreading, July 28, 2016 (hereinafter referred to as Fulton).
Regarding claim 1, Anderson teaches a granule of potash comprising (Para [0012], a particle that includes a potash source and a binder component):
at least 10% Potash (Para [0012], potash present between 5-99.9wt%, more preferably 50-99wt%);
optionally a binder (Para [0014], binder that produces or promotes cohesion of potash from 1-95wt%, more preferably 1-25wt%). 
Anderson does not expressly disclose the granule include polyhalite, wherein the polyhalite is in the particle at a concentration at least 10%. However, Anderson teaches or discloses including an active ingredient that includes a fertilizer (Para [0013]). Further, Anderson teaches or discloses that the active ingredient includes a fertilizer is present in the particle ranging from 0.05% to 50% (Para [0016]), Meakin further teaches or discloses that polyhalite is a fertilizer (Para [0041], polyhalite has fertilizing effects). One of ordinary skill in the art would have been motivated to include the fertilizing effects of polyhalite with potash where “polyhalite has a strong effect in promoting initial growth of a [plant] seed and an improved root development” (Para [0056]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the present application to include polyhalite as a fertilizer or to have the effect of a fertilizer at amounts up to 50% as taught by Anderson so as to have a granule of potash, polyhalite and binder within the amount ranges as claimed. A prima facie of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wetheim, 541 F.2d 257, 191 USPQ (CCPA 1976).
Anderson as modified by Meakin does not expressly teach the strength of the granule as claimed. Albadarin describes a granulated polyhalite fertilizer (Title). Albadarin teaches the strength of the granule between 1-5 kg/granule (Pg. 197 sec. 3.1, col. 2, recommended crush strength of 3 kg/granule). One having ordinary skill in the art would have been motivated to optimize the granules to have at least a strength of 3kg/granule to provide for more even spreading during fertilizing applications (Pg. 197 sec. 3.1, col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to optimize a granule that has a strength of at least 3kg/granule, where “spreading the fertilizer at such a crush strength shows an acceptable spreading pattern” (Pg. 197 sec 3.1, col. 2). Emphasis added. 
Anderson as modified by Meakin in further view of Albadarin makes obvious a granule of potash and polyhalite having a crush strength of at least 3 kg/granule, Fulton provides evidence that granules of potash (muriate of Potash (KCl)) are present at a bulk density of 64-75 lbs/ft3 (1.202T/m3) (Pg. 10, Table 2: Nominal English units for different physical properties of granular fertilizers, Muriate of Potash (KCl)) and IPI provides evidence that granules of polyhalite are present at a bulk density of 1.5 mt/m3 (Pg. 4, Bulk density = 1.5 mt/m3), see below for a calculation of lbs/ft3 to T/m3: 
                
                    
                        
                            75
                            l
                            b
                            s
                        
                        
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                    
                    ×
                    
                        
                            .
                            45359237
                            k
                            g
                        
                        
                            1
                             
                            l
                            b
                            s
                        
                    
                    ×
                    
                        
                            1
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                        
                            .
                            0283
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    ×
                    
                        
                            1
                            T
                        
                        
                            1000
                            k
                            g
                        
                    
                    =
                    
                        
                            1.202
                            T
                        
                        
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                
            
                
                    
                        
                            64
                            l
                            b
                            s
                        
                        
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                    
                    ×
                    
                        
                            .
                            45359237
                            k
                            g
                        
                        
                            1
                             
                            l
                            b
                            s
                        
                    
                    ×
                    
                        
                            1
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                        
                            .
                            0283
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                    ×
                    
                        
                            1
                            T
                        
                        
                            1000
                            k
                            g
                        
                    
                    =
                    
                        
                            1.0257
                            T
                        
                        
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
                
            
	For example, taking one value from the primary reference (e.g., 50/50 ratio) the mixed bulk density in a Potash and Polyhalite granule that has a 50%/50% ratio, the corresponding bulk density of the granule would be the addition of the bulk density of Potash and Polyhalite, as evidenced by Fulton and IPI, divided by 2: 1.262T/m3 – 1.351T/m3. Bulk density is a physical property and, therefore the bulk densities of Potash and Polyhalite are expected to be the same since the materials of a granule that comprise Potash and Polyhalite are the same. 


Regarding claim 2, Anderson as modified by Meakin teaches a binder that includes starch, sucrose, clay, bentonite, lignosulfonate salts, molasses, gum arabic, and guar gum (see Anderson at Para [0014]).
	
	Regarding claim 3, Anderson as modified by Meakin as discussed above in the rejection of claim 1, teaches potash in a concentration that encompasses the claimed amount of 50% (see Anderson at Para [0012], teaching potash present from 5-99wt%), polyhalite present in a concentration that encompasses the claimed range of 50% (see Anderson at Para [0016], active ingredient (Polyhalite as taught by Meakin) is present from 0.05 to 50wt%).

	Regarding claim 4, Anderson as modified by Meakin as evidenced by IPI and Fulton present that the bulk density of Potash (muriate of Potash (KCl)) at 1.202 T/m3 (see Fulton Table 2: Nominal English units for different physical properties of granular fertilizers, Muriate of Potash (KCl)) and Polyhalite at 1.5mt/m3 (see IPI Pg. 4, Bulk density = 1.5 mt/m3). In a Potash and Polyhalite granule that has a 50%/50% ratio, the corresponding bulk density of the granule would be the addition of the bulk density of Potash and Polyhalite, as evidenced by Fulton and IPI, divided by 2: 1.262T/m3 – 1.351T/m3. Additionally, see the rejection of claim 1 above.

	Regarding claim 5, Anderson as modified by Meakin in further view of Albadarin, as discussed above in the rejection of claim 1, makes obvious the strength of a granule between 2-4 kg/granule (Pg. 197 sec. 3.1, col. 2, recommended crush strength of 3 kg/granule). A prima facie of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wetheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of  Meakin in further view of Albadarin as evidenced by IPI and Fulton as applied to claim 5 above, and further evidenced by Sirius Minerals PLC, Polyhalite Product “POLY4” Characterisation Tests (hereinafter referred to as Sirius) and Mississippi State University, Soil pH and Fertilizer, Information Sheer 372 (hereinafter referred to as MSU).	
Regarding claim 6, Anderson as modified by Meakin in further view of Albadarin does not expressly disclose the pH of the potash and polyhalite granules. However, as evidenced by Sirius a product of Polyhalite has a neutral pH and has no effect on the soil of the pH levels (Sirius, Pg. 1, ln. 5-6) and as evidenced by MSU Potassium Chloride (Muriate of Potash) has a neutral effect on pH (Pg. 2). It is a physical characteristic and property of Potash and Polyhalite to have a neutral effect on pH, as evidenced by Sirius and MSU.

Regarding claim 7, Anderson as modified by Meakin in further view of Albadarin does not expressly disclose that the water content is less than 0.1%. However, Anderson discloses a moisture content of the granule is less than 0.5% (Para [0036]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to reduce the moisture content to less than 0.1% within the granule to prevent   the structure of the granule from losing its integrity and/or degradation due to excess moisture within the granule during storage. A prima facie of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wetheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of  Meakin in further view of Albadarin as evidenced by Fulton, IPI, Sirius, and MSU as applied to claim 7 above, and in further view of Socolovsky et al. (RU2662201C1, with reference to the machine translation, hereinafter referred to as Socolovsky).
Regarding claim 8, Anderson as modified by Meakin in further view of Albadarin does not expressly teach the value of sphericity of the granule, however Anderson does disclose a uniform particle size (Para [0031]). Socolovsky discloses that spherical granular fertilizer have superior characteristics compared to non-spherical fertilizer granules such as: dissolve more slowly (Pg. 6 para 3), and reduced dust formation during transportation, reduced caking effect, reduced dust emission into the environment (Pg. 6 para 6). One having ordinary skill in the art would be motivated to produce fertilizing granules with high spherical value to provide for “granules to dissolve more slowly” (Pg. 6 para 3) and reduced dust formation, reducing caking effect, reduced dust emission (Pg. 6 para 6).Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the present application to produce a polyhalite and potash fertilizing granule that has a high spherical value.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of  Meakin in further view of Albadarin in further view of Socolovsky as evidenced by Fulton, IPI, Sirius, and MSU as applied to claim 8 above, and further in view of Singewald et al. (US5383952A, hereinafter Singewald).
Regarding claims 9 and 10, Anderson as modified by Meakin in further view of Albadarin discloses that the granules are sieved through a (-16) mesh and a (-30) mesh screen (Para [0055]). Anderson as modified by Meakin does not disclose the abrasion resistance percentage of such granules being sieved through the mesh. However, Singewald does disclose improving the abrasion resistance of the potash fertilizer granules (Col. 1 ln. 52--53). Additionally, Singewald discloses subjecting the potash fertilizer after the granulating process to an aftertreatment after dedusting in a fluidized bed, that consists of a subsequent treatment of the granule surface with water or aqueous additives, following by drying and cooling of the granulated substance (Col. 1 ln. 54-59). One having ordinary skill in the art would be motivated to produce a potash and polyhalite granule, as discussed above in the rejection of claim 1, that has been sieved through a (-16) and (-30) mesh and has an improved abrasion resistance as taught by Singewald, to eliminate unstable tips and edges of the granules, thus strengthening the granule surface (Col. 1 ln. 54-62). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to produce a potash and polyhalite fertilizer granule that has a high abrasion resistance of the size that can be sieved through a (-16) and (-30) mesh.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Meakin in further view of Albadarin in further view of Socolovsky in further view of Singewald as evidenced by Fulton, IPI, Sirius, and MSU as applied to claim 10 above, and further in view of Ledoux et al. (US20180297903A1, hereinafter Ledoux).
Regarding claim 11, Anderson as modified by Meakin in further view of Albadarin does not expressly disclose a granule comprising a dust content between 0.5-1%. However, Ledoux discloses a blended potash and urea granule (Para [0003]) that includes an anti-caking, moisture repellent, and anti-dust coating (i.e., 0% dust) (Para [0027]). One having ordinary skill in the art would be motivated to produce a potash and polyhalite granule that has a coating  that prevents dust from occurring (Para [0116], the coating may also be able to reduce dust formation). Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the present application to produce a granule of potash and polyhalite with a coating  to prevent the formation of dust.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731